      Case 1:19-cv-12539-PBS Document 35 Filed 10/15/20 Page 1 of 22



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
BLOCK & LEVITON LLP,                )
                                    )
                     Plaintiff,     )
                                    )          Civil Action
v.                                  )          No. 19-12539-PBS
                                    )
FEDERAL TRADE COMMISSION            )
                                    )
                     Defendant,     )
                                    )
     and                            )
                                    )
FACEBOOK, INC.,                     )
                                    )
          Defendant-Intervenor.     )
______________________________      )

                         MEMORANDUM AND ORDER

                           October 15, 2020

Saris, D.J.

                             INTRODUCTION

     Plaintiff Block & Leviton brings this action challenging

the defendant Federal Trade Commission’s (“FTC”) denial of its

request for documents related to the 2019 settlement with

Defendant-Intervenor Facebook, Inc. (“Facebook”). The FTC and

Facebook have moved for summary judgment, arguing that the

withheld documents are exempt from disclosure under the Freedom

of Information Act (“FOIA”) Exemptions 3, 4, 6, and 7(C).

Exemptions 3 and 4 permit the withholding of information that is

confidential and commercial, while Exemptions 6 and 7(C) permit



                                    1
        Case 1:19-cv-12539-PBS Document 35 Filed 10/15/20 Page 2 of 22



the withholding of information whose release would constitute an

unwarranted invasion of personal privacy.

       After hearing, the Court ALLOWS in part and DENIES in part

the FTC’s motion for summary judgment (Docket No. 19); and

ALLOWS in part and DENIES in part Facebook’s motion for summary

judgment (Docket No. 21).

                            FACTUAL BACKGROUND

       The following facts drawn from the record are undisputed.

  I.     The 2019 Settlement

       In 2012, the social networking company Facebook and the FTC

entered into a consent order regarding the privacy and security

of Facebook users. In 2018, the FTC announced that it was

investigating whether Facebook had violated the 2012 consent

order following reports that Cambridge Analytica, a data

analytics firm, had obtained Facebook users’ data. On July 24,

2019, the FTC and Facebook reached a $5 billion settlement

agreement and filed a stipulated order in the United States

District Court for the District of Columbia.

       From 2018 through 2019, the FTC received over sixty FOIA

requests for records relating to Facebook’s compliance with the

2012 order and the 2019 settlement. The FTC FOIA Unit compiled

approximately 3,600 pages of responsive records. After giving

Facebook the opportunity to object to release of these records,

and considering those objections, the FTC determined that


                                      2
        Case 1:19-cv-12539-PBS Document 35 Filed 10/15/20 Page 3 of 22



approximately 3,000 pages should be withheld due to their

“confidential commercial” nature. Dkt. 20-1, Declaration of

Dione Jackson Stearns (“Stearns Decl.”), ¶¶ 20-23. On or about

October 5, 2019, the FTC posted the releasable records on its

website.

  II.    The FOIA Request

     Plaintiff is a law firm which represents the Employees’

Retirement System of Rhode Island in a related action against

Facebook in Delaware’s Court of Chancery. It seeks settlement

documents to investigate reports that “in negotiating the [2019]

Settlement, Facebook unfairly prioritized the interests of

Facebook’s CEO and controlling stockholder, Mark Zuckerberg,

over the interests of the Company and its public stockholders.”

Dkt. 25 at 7.     On October 30, 2019, Plaintiff submitted a FOIA

request to the FTC seeking the following records:

     All communications between the Federal Trade
     Commission (“FTC”) and Facebook, Inc. (“Facebook”)
     from January 1, 2017 to the present concerning the
     conduct described in the complaint in United States of
     America v. Facebook, Inc., No. Case No. 19-cv- 2184
     (D.D.C.), the related Cambridge Analytica inquiry, and
     the July 24, 2019 settlement related thereto,
     including but not limited to:

     a. Any and all drafts of the settlement agreement sent
     to Facebook or sent by Facebook;

     b. Documents sufficient to show the monetary amounts
     of offers made to Facebook or proposed by Facebook to
     settle the FTC complaint; and




                                      3
      Case 1:19-cv-12539-PBS Document 35 Filed 10/15/20 Page 4 of 22



     c. Any and all documents concerning the liability of
     or remedies directed at Mark Zuckerberg, personally.

Dkt. 1-3.

     In a letter dated November 6, 2019, the FTC responded to

Plaintiff’s FOIA request that “these records have been

frequently requested and all releasable records are posted on

our website.” Dkt. 1-4.     No additional records were released.

     On November 8, 2019, Plaintiff filed an appeal with the

FTC, stating that “[a]lthough there are some documents

pertaining to Facebook on the FTC website, the documents I

specifically requested are not.” Dkt. 1-5 at 1. Plaintiff

pointed to the prior release of the 2011 draft settlement

documents to question the FTC’s application of FOIA Exemption 4

to the 2019 draft settlement documents. The FTC FOIA Team Lead

confirmed that the requested records were not posted on the

website and that it would not release them.

     On December 9, 2019, the FTC denied Plaintiff’s appeal,

concluding that the settlement communications between the FTC

and Facebook were properly withheld under Exemption 4. The FTC

said that the release of the 2011 settlement documents had been

“inadvertent[].” Dkt. 20-1, Stearns Decl. ¶ 29.

  III. Response to the Present Action

     On December 18, 2019, Plaintiff filed this action against

the FTC, requesting that the Court order the FTC to provide the




                                    4
      Case 1:19-cv-12539-PBS Document 35 Filed 10/15/20 Page 5 of 22



requested documents. Facebook subsequently joined the case as a

defendant-intervenor. The FTC FOIA Unit asked Facebook to

reconsider some of its earlier stated objections and to provide

additional information to support Facebook’s continued

objections to releasing records. Facebook continued to oppose

releasing the 2019 draft settlement documents on the basis that

it “would harm Facebook by allowing competitors to gain insights

into Facebook’s privacy practices without investing the

substantial resources that Facebook has invested in its Privacy

Program, as well as gain insight into, and possibly adopt,

usurp, or otherwise disrupt, Facebook’s commercial priorities

and business operations.” Dkt. 22-1, Declaration of Jessica

Hertz (“Hertz Decl.”), ¶ 16. The FOIA Unit also consulted with

FTC staff who provided additional information regarding the

FTC’s investigation and negotiations with Facebook leading up to

the 2019 settlement.

     Between April 15, 2020 and May 14, 2020, the FTC made

multiple productions of responsive records to Plaintiff,

including previously released records with some redactions

revised as well as newly released documents. In total, the FTC

released 368 documents consisting of 678 pages and withheld 201

documents consisting of 2,625 pages. In connection with these

productions, the FTC prepared and provided a Vaughn index which

briefly describes the withheld documents and the applicable FOIA


                                    5
        Case 1:19-cv-12539-PBS Document 35 Filed 10/15/20 Page 6 of 22



exemptions and justifications for withholding. The withheld

documents include communications and draft settlement agreements

between the FTC and Facebook and a March 11, 2019 confidential

report submitted to the FTC by a consultant retained by Facebook

to support Facebook’s settlement negotiations. The FTC submitted

its Vaughn index and the Declaration of Dione Jackson Stearns in

support of its motion for summary judgment. Dkt 20-1, Stearns

Decl. According to this declaration, the documents withheld

under Exemptions 3 and 4 “reveal Facebook’s confidential and

proprietary information about its operations, including its

technology, products, and business structure.” Id. ¶ 36. The FTC

also withheld “the substantive negotiations between the FTC and

Facebook.” Id. ¶ 37.

                              LEGAL STANDARDS

  I.     The FOIA Statutory Scheme

       “FOIA cases are typically decided on motions for summary

judgment.”    ACLU v. U.S. Dep’t of Educ., 320 F. Supp. 3d 270,

276 (D. Mass. 2018); see, e.g., Stalcup v. CIA, 768 F.3d 65, 69

(1st Cir. 2014). A movant is entitled to summary judgment when

the evidence shows that “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56. In the FOIA context, the “federal

agency bears the burden of proving that it has complied with its

obligations under FOIA. . . . [S]ummary judgment for an agency


                                      6
      Case 1:19-cv-12539-PBS Document 35 Filed 10/15/20 Page 7 of 22



is appropriate only if the agency proves that it has fully

discharged its FOIA obligations.” Ayuda, Inc. v. Fed. Trade

Comm’n, 70 F. Supp. 3d 247, 259 (D.D.C. 2014) (citations and

internal quotation marks omitted).

     FOIA requires federal agencies to release government

records to the public upon request, subject to nine listed

exemptions. 5 U.S.C. § 552. If an agency refuses to provide the

requested records, the requesting party may file suit in federal

court and obtain an injunction “order[ing] the production of any

agency records improperly withheld.” 5 U.S.C. § 552(a)(4)(B).

For a district court to have jurisdiction to issue such an

injunction, the requesting party must show that the agency has

“(1) improperly (2) withheld (3) agency records.” U.S. Dep’t of

Justice v. Tax Analysts, 492 U.S. 136, 142 (1989) (citation and

internal quotation marks omitted).

     The policy underlying FOIA is “‘one of broad disclosure,

and the government must supply any information requested by any

individual unless it determines that a specific exemption,

narrowly construed, applies.’” N.H. Right to Life v. U.S. Dep’t

of Health & Human Servs., 778 F.3d 43, 49 (1st Cir. 2015)

(quoting Church of Scientology Int’l v. U.S. Dep’t of Justice,

30 F.3d 224, 228 (1st Cir. 1994)). Generally, “any doubts”

regarding the application of an exemption should be “resolved in

favor of disclosure.” Carpenter v. U.S. Dep’t of Justice, 470


                                    7
      Case 1:19-cv-12539-PBS Document 35 Filed 10/15/20 Page 8 of 22



F.3d 434, 438 (1st Cir. 2006). “The government bears the burden

of proving that withheld materials fall within one of the

statutory exemptions, and district courts are required to make

de novo determinations as to the validity of the asserted

exemptions.” Id. (citations omitted).

     “Typically, the agency demonstrates the applicability of a

FOIA exemption by providing affidavits regarding the claimed

exemptions. If an agency’s affidavit describes the

justifications for withholding the information with specific

detail, demonstrates that the information withheld logically

falls within the claimed exemption, and is not contradicted by

contrary evidence in the record or by evidence of the agency’s

bad faith, then summary judgment is warranted on the basis of

the affidavit alone.” Shapiro v. United States Dep’t of Justice,

893 F.3d 796, 799 (D.C. Cir. 2018) (citations and internal

quotation marks omitted). The First Circuit has held that where

an affidavit demonstrates by “sufficient description [that] the

contested document logically falls into the category of the

exemption indicated,” the court “need not go further to test the

expertise of the agency, or to question its veracity when

nothing appears to raise the issue of good faith.” Bell v.

United States, 563 F.2d 484, 487 (1st Cir. 1977).

     To establish the applicability of a FOIA exemption,

agencies often submit a Vaughn index — a “comprehensive list of


                                    8
      Case 1:19-cv-12539-PBS Document 35 Filed 10/15/20 Page 9 of 22



all documents that the government wants to shield from

disclosure in . . . [FOIA] litigation, each document being

accompanied by a statement of justification for nondisclosure.”

N.H. Right to Life, 778 F.3d at 48 n.3 (citation and internal

quotation marks omitted); see Vaughn v. Rosen, 484 F.2d 820

(D.C. Cir. 1973). A Vaughn index must “afford[] the FOIA

requester a meaningful opportunity to contest, and the district

court an adequate foundation to review, the soundness of the

withholding.” Church of Scientology Int’l, 30 F.3d at 231

(citation and internal quotation marks omitted). If a court

finds a Vaughn index inadequate “and no other support is

provided,” the court “could choose to permit discovery limited

to specified documents, it could conduct an in camera review of

selected documents, it could order release of some documents, or

it could direct a combination of these procedures.” Id. at 240

(footnote omitted). A court may also deny summary judgment if it

finds a Vaughn index inadequate to demonstrate proper invocation

of FOIA exemptions. COMPTEL v. Fed. Commc’ns Comm’n, 910 F.

Supp. 2d 100, 114 (D.D.C. 2012); see also Pub. Emps. for

Environ. Resp. v. Office of Sci. and Tech. Policy, 825 F. Supp.

2d 104, 105 (D.D.C. 2011) (finding “summary judgment is

inappropriate . . . because [the agency]’s Vaughn index is

legally insufficient for the Court to determine whether the

redactions and withholdings were proper”).


                                    9
        Case 1:19-cv-12539-PBS Document 35 Filed 10/15/20 Page 10 of 22



  II.     FOIA Exemptions

     A. Exemptions 3 and 4 – Confidential Commercial Information

     Relying on Exemptions 3 and 4, the FTC withheld “(1)

Facebook’s responses to the FTC’s demands for information in its

investigation of Facebook’s 2012 order violations, and (2)

documents revealing the substantive settlement negotiations

between the FTC and Facebook, principally concerning the

contents of a proposed federal court complaint, a stipulated

federal court order, an administrative order, and associated

documents.” Dkt. 20 at 12. The FTC explained:

     Disclosure of the specific areas of negotiation
     would reveal the terms that Facebook valued from
     a commercial standpoint. For example, information
     regarding negotiations of the civil penalty
     sought by the Commission could directly affect
     Facebook financially; if released, this
     information could embolden other global
     regulators and plaintiffs in civil suits with
     which Facebook is currently engaged. Public
     reporting of the critical points of contention
     between Facebook and the FTC is also likely to
     affect public perception of Facebook and impact
     the value of the Company.

Id. at 5–6 (citing Stearns Decl. ¶¶ 37, 40). Narrowing its

initial request, Plaintiff challenges the application of

Exemption 4 only as to the settlement documents. The parties

agree that the settlement documents satisfy the “confidential”

prong of the Exemption 4 analysis, but they dispute whether the

information is “commercial” and “obtained from a person.”




                                      10
     Case 1:19-cv-12539-PBS Document 35 Filed 10/15/20 Page 11 of 22



     Subject to certain requirements, Exemption 3 permits an

agency to withhold information that is “specifically exempted

from disclosure by statute.” 5 U.S.C. § 552(b)(3). This

exemption applies to Section 6(f) of the Federal Trade

Commission Act, which prohibits the FTC from “mak[ing] public

any trade secret or any commercial or financial information

which is obtained from any person and which is privileged or

confidential.” 15 U.S.C. § 46(f). As Section 6(f) largely

mirrors Exemption 4, these provisions are “coextensive,” and

Exemption 4’s legal standards control. Center for Digital

Democracy v. FTC, 189 F. Supp. 3d 151, 159 (D.D.C. 2016). To

invoke Exemption 4, “the agency must establish that the withheld

records are (1) commercial or financial, (2) obtained from a

person, and (3) privileged or confidential.” Jordan v. U.S.

Dep’t of Labor, 308 F. Supp. 3d 24, 42 (D.D.C. 2018) (citations

and internal quotation marks omitted).

     1. Commercial

     Exemption 4 “shields from mandatory disclosure ‘commercial

or financial information obtained from a person and privileged

or confidential.’” Food Marketing Institute vs. Argus Leader

Media, 139 S.Ct. 2356, 2363 (2019)(citing 5 U.S.C. § 552(b)(4))

While FOIA does not define “commercial,” the Supreme Court has

recently reaffirmed that courts should determine what the term’s

“ordinary, contemporary, common meaning” was when Congress


                                   11
     Case 1:19-cv-12539-PBS Document 35 Filed 10/15/20 Page 12 of 22



enacted FOIA in 1966. Id. (quoting Perrin v. United States, 444

U.S. 37, 42 (1979); see N.H. Right to Life, 778 F.3d at 49 (“The

FOIA does not define the term ‘commercial,’ so courts have given

the term its ordinary meaning.” (citations omitted)). At that

time, “commercial” meant “of, in, or relating to commerce.”

Webster's Third International Dictionary 456 (1961).

     Case law is consistent with that definition. See National

Ass’n of Homebuilders v. Norton, 309 F.3d 26, 38 (D.C. Cir.

2006) (“Information is commercial under [Exemption 4] if, in and

of itself, it serves a commercial function or is of a commercial

nature.” (cleaned up)); see also Pub. Citizen Health Research

Grp. v. FDA, 704 F.2d 1280, 1290 (D.C. Cir. 1983). Courts have

found a “broad” range of information commercial. See, e.g., N.H.

Right to Life, 778 F.3d at 50 (nonprofit’s manual, fees, and

collections policies); Jordan v. U.S. Dep’t of Labor, 273 F.

Supp. 3d 214, 230 (D.D.C. 2017) (citing Baker & Hostetler LLP v.

U.S. Dep’t of Com., 473 F.3d 312, 319 (D.C. Cir. 2006))(“status

of operations regarding a business contract”); Pub. Citizen

Health Research Grp., 704 F.2d at 1290 (health and safety data

bearing on “marketing approval for . . . products”); but see

British Airports Auth. v. U. S. Dep’t of State, 530 F. Supp. 46,

49 (D.D.C. 1981) (“information relating to the strategy of

airline companies in negotiating with [British Airports

Authority]” not commercial).


                                   12
     Case 1:19-cv-12539-PBS Document 35 Filed 10/15/20 Page 13 of 22



     To assert, however, that “a company has a ‘commercial

interest’ in all records that relate to every aspect of the

company’s trade or business” would be “plainly incorrect.” Pub.

Citizen v. U.S. Dep’t of Health and Human Servs., 975 F. Supp.

2d 81, 100 (D.D.C. 2013). Consistent with the narrow

construction given to FOIA exemptions, courts have cautioned

that not all information submitted to the government by a

commercial entity qualifies for protection under Exemption 4.

Pub. Citizen Health Research Grp., 704 F.2d at 1290. See also

British Airports Auth., 530 F. Supp. at 49 (“Not every type of

information provided to the government by an entity engaged in

commerce falls within (b) (4).”).

     Facebook and the FTC argue that the withheld settlement

documents are “commercial” because they reveal Facebook’s

commercial priorities and business strategies. Facebook

submitted an affidavit by Jessica Hertz, a Director and

Associate General Counsel, who generally stated that the

settlement drafts reveal Facebook’s “commercial priorities and

business practices and strategies,” as well as its “Board

operations, governance structure, and business operations, and

substantial information about its Privacy Program.” Dkt. 22-1,

Hertz Decl. ¶ 10. The FTC took a similarly capacious approach,

going so far as to include any points of contention that are

“likely to affect public perception of Facebook and impact the


                                   13
     Case 1:19-cv-12539-PBS Document 35 Filed 10/15/20 Page 14 of 22



value of the Company.” Dkt. 20 at 6 (citing Stearns Decl. ¶¶ 37,

40). Yet the FTC fails to explain document-by-document why each

draft contains “commercial” information as commonly understood,

which does not necessarily include all documents which hurt a

company’s reputation or the reputation of an executive. The

Vaughn index appears to incorporate Facebook’s objections whole-

hog without any explanation to the Court so it can independently

consider the applicability of Exemptions 3 and 4. As the FTC

acknowledged, the agency must give “reasonably detailed

explanations why any withheld documents fall within an

exemption.” New York Times Co. v. U.S. Dep’t of Justice, 756

F.3d 100, 112 (2d Cir. 2014) (citation omitted).

     For example, the FTC’s Vaughn index describes “Document No.

9” as “4/12/2019 email with subject line ‘Call at 11?’ From:

Moore, Robin (FTC) To: Royall, M. Sean (FB Counsel),” and states

that it was withheld in part under “5 U.S.C. § (b)(4); 5 U.S.C.

§ (b)(3), 15 U.S.C. § 46(f)” with the following justification:

     Pursuant to 5 U.S.C. §§ (b)(3) and (b)(4) of the FOIA,
     as well as 15 U.S.C. § 46(f), and based upon
     Facebook, Inc.’s objection, the FTC withholds the
     commercial content of the email. This information is
     commercial information obtained from Facebook that is
     confidential and not ordinarily released to the
     public. In addition to protecting Facebook, Inc.’s
     commercial interests, the FTC seeks to ensure the
     continued reliability and availability of the
     information it receives in the course of its
     settlement negotiations, which promotes the
     effective and efficient resolution of FTC law



                                   14
     Case 1:19-cv-12539-PBS Document 35 Filed 10/15/20 Page 15 of 22



     enforcement actions. All non-exempt information has
     been segregated and released.

Dkt. 20-1 at 33-34. This description does not provide sufficient

detail for the Court to independently determine whether the

withheld information “reveal[s] basic commercial operations,”

“relate[s] to the income-producing aspects of [Facebook’s]

business,” or bears upon Facebook’s “commercial fortunes.” See

Baker & Hostetler LLP, 473 F.3d at 319 (citations omitted). The

FTC provides similarly inadequate descriptions and nearly

identical justifications for every document withheld or withheld

in part under Exemption 4.

     Because neither the FTC’s Vaughn index nor the Stearns

Declaration provides “an adequate foundation” for the Court to

review whether each withheld document contains commercial

information, summary judgment for Defendants is inappropriate.

See Church of Scientology Int’l, 30 F.3d at 231; see also Pub.

Citizen, 975 F. Supp. 2d at 104 (denying summary judgment where,

“[w]ithout more information about the commercial nature of the

information contained in the disclosure log summaries, the Court

has insufficient information to evaluate whether these documents

are being properly withheld”). The Court orders the FTC to

provide a more detailed explanation in its Vaughn index. The

Court reserves the right to examine the documents in camera to

determine whether they contain true commercial information.




                                   15
     Case 1:19-cv-12539-PBS Document 35 Filed 10/15/20 Page 16 of 22



     2. Obtained From a Person

     FOIA defines a “person” as an “individual, partnership,

corporation, association, or public or private association other

than an agency.” 5 U.S.C. § 551(2). Commercial information

generated by and obtained from an agency thus does not

necessarily qualify for Exemption 4. See Bd. of Trade of City of

Chicago v. Commodity Futures Trading Comm’n, 627 F.2d 392, 404

(D.C. Cir. 1980), abrogated on other grounds, U.S. Dep’t of

State v. Washington Post Co., 456 U.S. 595, 598 (1982)

(restricting the application of FOIA Exemption 4 “to data which

have not been generated within the Government”); see also

Crooker v. U.S. Parole Comm'n, 730 F.2d 1, 9 (1st Cir.), cert.

granted, vacated on other grounds, 469 U.S. 926 (1984) (stating

“information obtained from inside the government not exempt”

under Exemption 4 (citation omitted)); cf. Madison Cty., N.Y. v.

U.S. Dep’t of Justice, 641 F.2d 1036, 1040 (1st Cir.

1981)(declining to create an exemption for government settlement

documents but stating, “We are sympathetic to the logic and

force of this policy plea. . . . Knowledge that written

settlement communications will be available to anyone . . . will

to some extent impede this means.” (internal citation omitted)).

     However, where agency-generated documents contain

commercial information originally “obtained from a

person outside the government” or “information supplied by [an


                                   16
     Case 1:19-cv-12539-PBS Document 35 Filed 10/15/20 Page 17 of 22



external person] could be extrapolated,” such information falls

within Exemption 4. Gulf & W. Indus., Inc. v. United States, 615

F.2d 527, 529–30 (D.C. Cir. 1979).

     Settlement documents sent from Facebook to the FTC plainly

satisfy the “from a person” prong. See 5 U.S.C. § 551(2).

Settlement documents originating from the FTC and sent to

Facebook, however, may qualify as “from a person” only where

Facebook is the source of commercial information contained

within them. See Gulf & W. Indus., 615 F.2d at 529–30.

Facebook’s argument that readers could reverse-engineer

Facebook’s commercial priorities by tracking changes in the

settlement terms from draft to draft likely stretches Exemption

4 too far. See Washington Research Project, Inc. v. Dep’t of

Health, Ed. & Welfare, 504 F.2d 238, 245 (D.C. Cir. 1974) (FOIA

exemptions are meant to be “construe[d] narrowly.”). The items

redacted in the government report in Gulf & Western Industries

were “actual costs for units produced,” “actual scrap rates,”

“break-even point calculations” and “actual cost data.” 615 F.2d

at 530. Where similar specific commercial information from

Facebook is included in settlement proposals, redaction may be

appropriate. But to the extent the FTC’s proposals simply

capture changes that are based on the content of negotiations

with Facebook, those documents do not qualify as “from a

person.” Because the Vaughn index does not provide sufficient


                                   17
     Case 1:19-cv-12539-PBS Document 35 Filed 10/15/20 Page 18 of 22



detail for the Court to determine which documents originated by

the FTC may contain sufficiently specific or quoted information

from Facebook to meet this standard, summary judgment is denied

as to all of the documents at issue withheld under Exemption 4.

     B. Exemptions 6 and 7(C) – Personal Privacy

     The FTC applied Exemptions 6 and 7(C) to redact “portions

of records containing third party names, of Facebook employees

who are not executives (i.e., Director level and below) . . .

email addresses and phone numbers of Facebook employees . . .

[, and] phone numbers and information identifying the conference

rooms used for meetings and calls.” Dkt. 20-1, Stearns Decl.

¶ 46. Plaintiff does not oppose limited redactions for those

purposes.

     The FTC also withheld names and identifying information of

“individuals of investigative interest” because “disclosure of

that information could cause harm to personal reputation.” Id.

Plaintiff argues that to the extent the FTC redacted the name of

Facebook’s Chief Executive Officer, Mark Zuckerberg, as an

individual of investigative interest, such redaction was

improper because the FTC’s investigation of Zuckerberg is public

knowledge and was officially acknowledged in the dissenting

statements of FTC Commissioners Rohit Chopra and Rebecca Kelly

Slaughter. The FTC responds that the Commissioners’ dissenting




                                   18
     Case 1:19-cv-12539-PBS Document 35 Filed 10/15/20 Page 19 of 22



opinions do not “disclose details of the FTC’s investigative

activities.” Dkt. 29 at 6; see also Dkt. 30 at 16–17.

     FOIA Exemption 6 exempts from disclosure information about

individuals in “personnel and medical files and similar files”

when disclosure “would constitute a clearly unwarranted invasion

of personal privacy.” 5 U.S.C. § 552(b)(6). Exemption 7(C)

exempts “records or information compiled for law enforcement

purposes, but only to the extent that the production of such law

enforcement records or information . . . could reasonably be

expected to constitute an unwarranted invasion of personal

privacy.” 5 U.S.C. § 552(b)(7)(C). Because Exemption 7(C)

“protects similar interests and shields a broader range of

information” than Exemption 6, courts often address only

Exemption 7. Moffat v. U.S. Dep’t of Justice, 716 F.3d 244, 250

n.4 (1st Cir. 2013) (citing Roth v. U.S. Dep’t of Justice, 642

F.3d 1161, 1173 (D.C. Cir. 2011)). Exemption 7 “guards the

privacy interests of a broad range of individuals, including

government agents, personnel, confidential sources, and

investigatory targets.” Id. at 251.

     Exemption 7 is tempered by the “official acknowledgment”

doctrine. See ACLU v. C.I.A., 710 F.3d 422, 426 (D.C. Cir.

2013)(“[W]hen an agency has officially acknowledged otherwise

exempt information through prior disclosure, the agency has

waived its right to claim an exemption with respect to that


                                   19
     Case 1:19-cv-12539-PBS Document 35 Filed 10/15/20 Page 20 of 22



information.”). Information is “officially acknowledged” if “(1)

the information requested [is] as specific as the information

previously released; (2) the information requested . . .

match[es] the information previously disclosed; and (3) the

information requested . . . already [has] been made public

through an official and documented disclosure.” Cause of Action

v. Treasury Inspector Gen. for Tax Admin., 70 F. Supp. 3d 45,

56–57 (D.D.C. 2014) (quoting ACLU v. U.S. Dep’t of Def., 628

F.3d 612, 620–21 (D.C. Cir. 2011)). A plaintiff invoking the

official acknowledgment doctrine “bear[s] the initial burden of

pointing to specific information in the public domain that

appears to duplicate that being withheld.” ACLU, 710 F.3d at 427

(citation and internal quotation marks omitted).

     This Court finds that the dissenting statements of

Commissioner Chopra and Commissioner Slaughter constitute

official acknowledgement that the FTC was investigating Mr.

Zuckerberg. Commissioner Chopra stated in his dissent, “We

should have continued the investigation to obtain more data and

evidence on what Facebook and its executives knew and how they

profited. If Facebook failed to cooperate, the Commission had

enough evidence to take Facebook and Zuckerberg to trial.” Dkt.

26-2 at 22. Similarly, Commissioner Slaughter stated in her

dissent, “The evidence the Commission amassed in its

investigation more than justified initiating litigation against


                                   20
     Case 1:19-cv-12539-PBS Document 35 Filed 10/15/20 Page 21 of 22



Facebook and Mr. Zuckerberg alleging violations of the

Commission’s order.” Dkt. 26-1 at 2. The official acknowledgment

doctrine thus precludes the FTC from redacting Mr. Zuckerberg’s

name from the settlement documents under Exemption 7(C).

                                 ORDER

     For the foregoing reasons, the Court ALLOWS IN PART

Defendant’s motion for summary judgment (Docket No. 19) and

Defendant-Intervenor’s motion for summary judgment (Docket No.

21) as they relate to redaction of names and personal

information of employees in the settlement documents other than

Mr. Zuckerberg and DENIES IN PART Defendant’s motion for summary

judgment (Docket No. 19) and Defendant-Intervenor’s motion for

summary judgment (Docket No. 21) as they relate to (1) redaction

of Mr. Zuckerberg’s name and (2) documents related to settlement

negotiations withheld on the basis of Exemption 4. Defendant is

ordered to produce the documents related to settlement

negotiations prepared by the FTC and sent to Facebook unless

they contain “commercial” information consistent with the

meaning of that term as discussed in this opinion, and Facebook

is the source of that information. See Gulf & W. Indus., 615

F.2d at 529–30. Defendant is ordered to produce the documents

related to settlement negotiations prepared by Facebook and sent

to the FTC unless they contain “commercial” information

consistent with the meaning of that term as discussed in this


                                   21
     Case 1:19-cv-12539-PBS Document 35 Filed 10/15/20 Page 22 of 22



opinion. Within 30 days, the FTC shall submit a Vaughn index

that provides detailed information as to why any withheld

document contains commercial information for which Facebook is

the source. The Court reserves the right to conduct an in camera

review to determine the applicability of Exemption 4.



SO ORDERED.

                                 /s/ PATTI B. SARIS
                                 Hon. Patti B. Saris
                                 United States District Judge




                                   22
